Citation Nr: 1817029	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-33 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for lipomas, to include as due to herbicide exposure.

2.  Entitlement to service connection for xerosis with actinic keratosis, to include as due to herbicide exposure.

3.  Entitlement to service connection for an upper respiratory disability, to include due to herbicide exposure and asbestos exposure.

4.  Entitlement to service connection for pneumonia, to include due to herbicide exposure and asbestos exposure.

5.  Entitlement to service connection for bronchitis, to include due to herbicide exposure and asbestos exposure.

6.  Entitlement to service connection for a stomach disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for kidney stones.

8.  Entitlement to a compensable rating for tinea versicolor.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.  The Veteran served in the Republic of Vietnam and for his meritorious service was awarded (among other decorations) the Air Medal and the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction of the appeal was subsequently transferred to the RO in Montgomery, Alabama.  

In August 2017, the Board remanded this case for further development; namely, the Board noted that additional evidence had been received subsequent to the issuance of the Statement of the Case, and that RO review of this evidence was required.  As a Supplemental Statement of the Case was issued in September 2017, the Board's remand has been satisfied.

During the pendency of this appeal, the Veteran sought service connection for posttraumatic stress disorder.  That claim was granted in a March 2016 rating decision.  The Veteran thereafter filed a timely Notice of Disagreement.  As this NOD has been acknowledged by the RO and as it is not clear whether additional development remains to be completed, the Board declines jurisdiction over that issue at this time.  

The issues of entitlement to service connection for lipomas, xerosis, upper respiratory disability, pneumonia, bronchitis, and stomach disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's kidney stones did not have their onset during and are not otherwise related to his active service.  

2.  The Veteran's tinea versicolor does not affect at least 5 percent of exposed or total body area, and is not treated with systemic corticosteroids or other immunosuppressive drugs.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for kidney stones, including as due to herbicide exposure, have not been met.  38 U.S.C. §§ 1110, (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

2.  The criteria for a compensable rating for tinea versicolor have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.118, DC 7813 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Absent any such argument or any evidence of deficiencies in these areas, the Board shall proceed to a discussion of the merits of the claims decided herein.  

II.  Service Connection - Kidney Stones  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has a history of active service in the Republic of Vietnam during the Vietnam era.  Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  See 38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  Therefore, he is presumed to have been exposed to herbicide agents, including Agent Orange, during military service.  38 C.F.R. § 3.307(a)(6)(i).  VA regulations further provide that certain conditions are generally presumed to be associated with in-service herbicide exposure.  38 C.F.R. § 3.309(e).  

The Veteran is seeking service connection for his kidney stones.  He contends his disability is related to his service in Vietnam, in particular, herbicide exposure and the environment, which included bad water, mosquitos, malaria, extreme heat, damp and wet temperatures, and other diseases.  See March 2010 statement.  

The Veteran has a current diagnosis for kidney stones, and therefore, he satisfies the first element - a current diagnosis.  

Service connection on a presumptive basis for the Veteran's kidney stones is not warranted, as that disability is not one found to be related to herbicide agent exposure.  38 C.F.R. § 3.309(e). 

Though service connection on a presumptive basis is not warranted, service connection on a direct basis may still be warranted if it is nevertheless shown by competent evidence that the Veteran's disability is directly related to his active service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).   

The Veteran's service records confirm that he served in Vietnam during the Vietnam era.  Thus, herbicide exposure is presumed, which satisfies the second element - an in-service incident.  

Service connection on a direct basis fails, however, as the evidence does not satisfy the third element - a nexus between his current disability and his in-service herbicide agent exposure.  

The Veteran's STRs are silent as to any complaints, treatment, or diagnoses related to kidney stones or renal difficulties.  In January 2004, private treatment records show the Veteran had a kidney stone removed.  Additional records showed treatment, but did not provide a nexus.  

Indeed, having reviewed all of the evidence in the Veteran's claims file, the Board finds no competent evidence relating the Veteran's kidney stones to his active service or to any herbicide agent exposure therein.  

The Board acknowledges that the Veteran believes, and has continuously asserted, that his kidney stones are related to service.  However, as to the etiology of a particular claimed disability, the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's kidney stones are related to herbicide exposure during his active service, the Board finds that evidence is not competent as the Veteran is not shown to have the required training to opine as to the etiology.  

For these reasons, the Board concludes that the evidence weighs against the existence of a nexus between the Veteran's kidney stones and service.  The preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved, and service connection for kidney stones is denied.  

III.  Increased Rating - Tinea Versicolor

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C. §1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is service-connected at a noncompensable rate for tinea versicolor under DC 7813, which provides that the condition will be rated as scars (DCs 7801-7805) or dermatitis (DC 7806), depending on the predominant disability.  There is no indication of any other scarring that would be attributable to tinea versicolor, so the evaluation is limited to DC 7806.

DC 7806 provides that dermatitis will be rated at 0 percent when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and when no more than topical therapy is required during a 12-month period.  A 10 percent rating is assigned if at least 5 percent but less than 20 percent of the entire body or exposed areas is affected, or if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for less than 6 weeks during a 12-month period.

Based on the evidence, a compensable rating is not warranted.  A March 2014 VA examination noted that the Veteran was treated with shampoo for his chest, back, and neck. The March 2017 VA examiner determined the Veteran's disability was active but it did not cause any scarring or disfigurement.  The examiner noted that he used topical corticosteroids on a constant basis.  However, the disability affected less than 5 percent of his total body, which is consistent with the criteria for the current a noncompensable rating.  

Moreover, his condition has not required treatment with systemic corticosteroids or other immunosuppressive drugs.  He was using Ketoconazole shampoo, which is a topical corticosteroid.  See March 2017 VA examination report.  The use of a topical therapy is also consistent with the criteria for the assigned noncompensable rating.  The Board acknowledges that the remand below directs additional findings for two skin disabilities; however, the new VA examination would not lead to relevant evidence for this claim.  


ORDER

Service connection for kidney stones is denied.

A compensable rating for tinea versicolor is denied.
REMAND

While the Board sincerely regrets the delay, the Veteran's remaining claims are remanded for further development.  

In regards to the lipomas and xerosis, the Veteran underwent a VA examination in April 2010.  After review of the examination report, the Board finds that an additional VA examination should be obtained.  The VA examiner was specifically asked to provide an opinion regarding the etiology of the Veteran's skin disabilities.  The examiner provided a negative opinion on the Veteran's xerosis because the disability was due to prolonged sun exposure, but the examiner also noted that the Veteran had plenty of sun exposure during service.  The Board finds that the April 2010 examination is inadequate because of its conflicting opinion.  Therefore, the Board finds that a new opinion is required.  

In regards to the upper respiratory disability, pneumonia, and bronchitis, the Veteran stated that he had symptoms of respiratory problems since service.  The Veteran has not been afforded VA examinations for these claims.  As the Veteran is competent to report breathing difficulties, and there is an upper respiratory infection in his service treatment records, the Board finds that a VA examination is necessary to assist him with his claims.  See 38 C.F.R. § 3.159 (c)(4), McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In regards to a stomach disability, the Veteran contends his stomach disability is due to nerves, which is how he described his posttraumatic stress disorder (PTSD).   See February 2010 statement.  He underwent a VA examination in April 2010 but the examiner did not evaluate whether his disability was related to his PTSD, which is now service-connected.  As such, the report is inadequate as it relates to the question of secondary service connection to PTSD.  Therefore, the Board finds that a new opinion is required.  




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate professional to determine the nature, extent and etiology of his lipomas and xerosis.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests should be performed and all findings should be reported in detail.

After this review, the examiner should provide responses to the following:

(a)  What are the Veteran's skin diagnoses?

(b)  For each diagnosis, is it at least as likely as not (a 50% or higher degree of probability) that this diagnosis is related to service, to include his in-service herbicide exposure?  

In providing this opinion, the examiner should address the treatments and diagnoses already of record.

A rationale for all opinions offered should be provided.  If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.  

2.  Schedule the Veteran for a VA examination by an appropriate professional to determine the nature, extent and etiology of his upper respiratory disability, pneumonia, and bronchitis.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests should be performed and all findings should be reported in detail.

After this review, the examiner should provide responses to the following:

(a)  What are the Veteran's respiratory diagnoses?

(b)  For each diagnosis, is it at least as likely as not (a 50% or higher degree of probability) that this diagnosis is related to service, to include as secondary to herbicide exposure and/or asbestos exposure?  

In providing this opinion, the examiner should address the treatments and diagnoses already of record.

A rationale for all opinions offered should be provided.  If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

3.  Schedule the Veteran for a VA examination by an appropriate professional to determine the nature, extent and etiology of his claimed stomach disability.  Based on the record, the examiner should provide responses to the following:

(a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's stomach disability is related to service?  It is requested that the rationale for this opinion include some discussion regarding a history of indigestion on his service treatment records.  

(b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's stomach disability is proximately due, the result of, or aggravated by his service-connected disabilities, including his service-connected PTSD?

In providing this opinion, the examiner should address the treatments and diagnoses already of record.

A rationale for all opinions offered should be provided.  If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

4.  The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed. 

5.  After completion of the above and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


